UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6336


GLYNNDEAVIN VON FOX,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA JUDICIAL DEPARTMENT,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Richard M. Gergel, District Judge.
(2:16-cv-00209-RMG)


Submitted:   August 16, 2016                 Decided:   August 24, 2016


Before TRAXLER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glynndeavin von Fox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Glynndeavin    von   Fox   appeals   the   district   court’s   order

denying his motion for leave to proceed in forma pauperis and

dismissing his case.      We have reviewed the record and find no

reversible error.    Accordingly, we deny leave to proceed in forma

pauperis on appeal and dismiss von Fox’s appeal for the reasons

stated by the district court.     von Fox v. S.C. Judicial Dep’t, No.

2:16-cv-00209-RMG (D.S.C. Feb. 12, 2016).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               DISMISSED




                                    2